DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite due to the amendment to claim 1.  Previously, claim 1 only required a magnesium-containing material, and claim 20 further required that said magnesium-containing material of claim 1 is derived from at least one of several natural minerals listed in claim 20.  However, claim 1 now requires a natural magnesium-containing material.  Applicant own point in making this amendment was to distinguish the claimed natural magnesium-containing material from a prior art magnesium-containing material which has already been derived from a natural mineral.  As such, the “natural” material of claim 1 cannot properly be “derived” from any other material, according to Applicant’s own intended definitions.  The original intent of claim 20 could 

Claim 65 recites the limitation "the magnetic fraction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-16, 20, 21, 27, 28, 50, 57, and 65-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canterford et al (WO 83/00142) in view of Dichicco et al (“Serpentinite carbonation for CO2 sequestration in the southern Apennines: preliminary study”).  
claim 1, Canterford teaches a process for the production of magnesium oxide (title), i.e. magnesia.  The process includes at least the contacting of a magnesium-containing material with CO2-containing emissions (see Fig 2, stage 4) to produce a precipitable carbonate (see Fig. 2, the separated magnesium bicarbonate is shown between stages 5 and 6), magnesium carbonate is calcined in stage 8 (Fig. 2) to yield MgO and CO2 byproduct, and the byproduct CO2 is recycled back to stage 4 via stage 9 (Fig. 2).  Note that Canterford teaches that crude magnesite (MgCO3) may be calcined to yield MgO (abstract).  
Canterford does not expressly teach that the magnesium-containing compounds to be contacted with CO2 include natural magnesium-containing materials, such as serpentine.  
Serpentine is known to be useful for CO2 sequestration, wherein Dichicco teaches that serpentine may be contacted with CO2 to yield MgCO3 (see reaction on page 478), which is magnesite.  
Regarding claims 1 and 67, it would have been obvious to one of ordinary skill in the art utilize the process of Canterford with magnesite obtained via carbonation of serpentine, as taught by Dichicco, in order to produce magnesium oxide.  As discussed above, Canterford teaches the calcination of magnesite to yield magnesium oxide.  
Claim 1 does not exclude the additional steps taught by Canterford.  
Regardless, said additional steps of Canterford deal with the removal of unwanted iron impurity.  Insomuch as the magnesium oxide obtained from the calcination step of the magnesite, which was itself obtained from the carbonation of serpentine, as taught by Canterford and Dichicco, is of a suitable quality to the end prima facie obvious to exclude the remaining processing steps as they would not be necessary (MPEP 2144.04 II. A.).  
Regarding claim 2, Canterford teaches the addition of water to the magnesium-containing material to create an aqueous slurry prior to stage 4 (Fig. 2).  As Canterford teaches an effective carbonation step utilizing an aqueous slurry of the material to be carbonated, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to likewise create an aqueous slurry including serpentine prior to its contact with carbon dioxide in the process of Canterford, as combined with Dichicco.  
Building upon this and regarding claim 66, Canterford teaches separation of the solids from the slurries prior to calcination (Fig. 2).  Insomuch as the aqueous slurry including serpentine has been used in the carbonation step of Canterford, as combined with Dichicco, discussed above, it would have been obvious to further separate the solids from the slurries prior to calcination, as taught by Canterford.  
Regarding claim 3, Canterford shows in Figure 2 that unreacted solid waste is filtered and separated from the precipitable carbonate solution after stage 5 (Fig. 2).  Stage 6 precipitates a magnesium carbonate from the aqueous slurry, wherein the solid magnesium carbonate precipitate is separated from the aqueous phase at stage 7 (Fig. 2).  The adapted process of Canterford, as combined with Dichicco, would have applied the same techniques, where applicable, or at the very least doing so would have been prima facie obvious.  
Regarding claim 4, Canterford teaches that the carbonation step sources carbon dioxide that has been emitted from elsewhere in the system, i.e. emissions, such as 2 from the calcination step that is recycled back to the contacting step, as shown above.  
Regarding claim 13, there is not considered to be any patentable distinction between whether a single feed or multiple gas feeds are utilized, absent a showing of unexpected results.  Regardless, Canterford shows CO2 emitted from all stages of the system ultimately being recycled back to stage 4 (contacting step) via stage 9 (Fig. 2).  
Claim 14 requires control of the relative quantities of each CO2 source stream in the CO2 feed stream.  Other than the term “controlling,” no other limitations are present.  As such, the recycle of CO2 back to stage 9 of Canterford (Fig. 2) is at the very least considered to constitute a “controlling,” as claimed.  
Claim 15, depending from claim 14, requires that the controlling is performed according to pressure, temperature and/or composition of the CO2 source streams.  
No other direction is given in claim 15.  As such, all of the CO2 source streams of Canterford inherently exhibit particular pressures, temperatures, and compositions.  Control of these streams therefore necessarily is based upon these inherent properties, whether intentional or not.  
It should also be noted that absolutely any one of ordinary skill in any chemical art would factor in the pressures, temperatures, and compositions into any and all processes.  As one example, Canterford, in teaching the processing of a gaseous CO2 stream, already implies that the composition of the stream, i.e. CO2, has been considered, as well as the fact that the stream is in the form of a gas, which implies a range of temperature and pressures, depending on ambient conditions.  
claim 16, Canterford does not expressly teach that the CO2 feed stream comprises CO2 derived from an additional magnesia production train.  
Canterford does, however, teach that the process may be effected in such a manner that the carbon dioxide evolved during any of the process steps is recovered, purified, compressed, and recycled to the leaching circuit (page. 6, lines 14-17).  
Further regarding claim 16, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize any potential source of CO2, including the claimed “from an additional magnesia production train,” in the process of Canterford, as Canterford essentially teaches as much.  Carbon dioxide is carbon dioxide, and it may be used as such regardless of the source, especially as Canterford teaches purification of said CO2.  
Regarding claim 20, although Canterford is not limited to any particular magnesium-containing compounds, magnesite is explicitly mentioned throughout Canterford, such as the Figures.  Magnesite constitutes a magnesium oxide containing mineral.  Regardless, the combination of Canterford and Dichicco relied upon above suggests the processing of serpentine.  
Regarding claim 21, Canterford teaches both a crushing in stage 1 as well as a grinding in stage 3 (Fig. 2), each of which is considered to result in a particulate material.  Further regarding claim 21, Canterford teaches that the crushed feed material in Example 1 comprises 23.6% Mg (page 15).  Regardless, the particular magnesium content will vary depending upon the source of the material itself.  Absent a showing of unexpected results, the stoichiometry of the reactions taking place is expected to drive 
Regarding claim 27, Canterford teaches that the temperature and carbon dioxide partial pressure are controlled by the solubility of magnesium bicarbonate (page 8, lines 26-30), essentially teaching that they are result effective variables.  That said, Canterford teaches that preferred leaching temperatures are in the range of 10-45°C (page 9, lines 5-6), and preferred carbon dioxide partial pressure is in the range of 175-700kPa (page 9, lines 24-26), i.e. 1.75-7 bar, which are substantially identical to the claimed reaction conditions.  Further, Example 1 teaches a CO2 partial pressure of 700 kPa (7 bar) and does not particularly teach an elevated or particularly cooled temperature.  For reference, a common “room temperature” may be 68°F/20°C.  CO2 is depleted in this reaction.  
Regarding claims 28 and 65, Canterford teaches in Example 1 that the magnesium-containing material is dry ground to 100% passing through a 150 micron mesh (page 16, lines 9-10).  This essentially means that all of the material is less than 150 microns.  The range disclosed by Canterford encompasses the instantly claimed range, which constitutes prima facie obviousness.  
Further regarding claim 65, the initial grinding and removal of “the magnetic fraction” is only considered to further limit the parent claim insomuch as a magnetic fraction is present.  The serpentine of Canterford, as combined with Dichicco, is not taught to contain any such magnetic fractions.  Regardless, insomuch as there were any unwanted fractions present, their removal would have been immediately obvious to one of ordinary skill in the art, by any conventional means.  
claim 50, Canterford teaches that water vapor is removed from the off-gases prior to the carbon dioxide being returned to stage 4 (contacting step) (page. 14, lines 16-18).  
Regarding claim 57, Canterford does not specify whether the CO2-containing off-gas from stage 8 is of a greater CO2 content that the CO2-containing feed gas to stage 4.  However, Canterford does acknowledge throughout that the process conditions are result effective and should be tailored to the particular compositions of the materials being treated at each stage.  Absent a showing of unexpected results, one of ordinary skill would have been able to determine optimal conditions for the system of Canterford, as combined with Dichicco, including the claimed relative CO2 contents of each stream.  

Claims 9, 12, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canterford et al (WO 83/00142) in view of Dichicco et al (“Serpentinite carbonation for CO2 sequestration in the southern Apennines: preliminary study”) as applied to claim 1 above, and further in view of Dlugogorski et al (“Dehydroxylation of serpentine minerals: Implications for mineral carbonation”).  
Canterford, as combined with Dichicco, teaches a process for producing magnesia according to instant claim 1, as shown above.  
Canterford does not expressly teach dehydroxylation of the magnesium-containing material (serpentine, as combined with Dichicco) prior to the CO2-contacting step.  
2 (page 364, col. 1, first par.).  
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to subject the serpentine of Canterford, as combined with Dichicco, to dehydroxylation in order to ultimately activate the serpentine by increasing magnesium availability for reaction with CO2, as taught by Dlugogorski.  
Regarding claim 12, Canterford shows CO2 emitted from all stages of the system ultimately being recycled back to stage 4 (contacting step) via stage 9 (Fig. 2).  Therefore, it would have been obvious to one of ordinary skill of the art before the filing of the claimed invention to recycle any CO2 produced in the dehydroxylation step.  
Regarding claim 64, Dlugogorski teaches that the serpentine dehydroxylation takes place at temperatures ranging from 620-690°C and at times of less than one hour (Table 1).   

Response to Arguments
Applicant’s arguments, filed April 27, 2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dichicco and Dlugogorski.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  







/Colin W. Slifka/           Primary Examiner, Art Unit 1732